AFFIRMED as MODIFIED and Opinion Filed October 1, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01573-CR
                               No. 05-19-01574-CR

               CHRISTOPHER GERARD PRUITT, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
                Trial Court Cause Nos. F18-55425, F18-55426

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Garcia
      A jury convicted appellant of continuous sexual abuse of a child under the age

of fourteen and injury to a child. Punishment was assessed at thirty-six years in

prison in the continuous sexual abuse case and two years in prison for the injury to

a child case. Judgment was entered accordingly.

      On appeal, appellant’s counsel has filed a brief in which she concludes the

appeal is frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High
v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining

whether brief meets requirements of Anders). Counsel delivered a copy of the brief

to appellant. The State filed a letter brief stating that it agrees with counsel’s

assessment. We advised appellant of his right to file a pro se response, but he did not

file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by

counsel).

      Although not an arguable issue, the State’s Anders letter notes a clerical error

in the trial court’s judgment on the continuous sexual abuse case and asks that we

modify the judgment to correct the error. Specifically, the judgment erroneously

describes the victim as fourteen years old at the time of the offense, while the record

reflects that the victim was thirteen years old. We may correct and modify the

judgment of a trial court to make the record speak the truth when we have the

necessary data and information to do so. See Ray v. State, No. 05-17-00820, 2018

WL 1149421, at *2 (Tex. App.—Dallas Mar. 5, 2018, no pet.) (mem. op., not

designated for publication) (modifying judgment in Anders appeal); Davis v. State,

No. 01-02-00404-CR, 2003 WL 139655, at *1 (Tex. App.—Houston [1st Dist.] Jan.

9, 2003, no pet.) (mem. op., not designated for publication) (same). The record

supports the requested modification. Accordingly, we modify the judgment to reflect

that the victim was thirteen years old at the time of the offense. TEX. R. APP. P.

43.2(b).

                                         –2–
      As required, appellant’s counsel has moved for leave to withdraw and has

provided appellant with a copy of the motion. See In re Schulman, 252 S.W.3d 403,

407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for

consideration with the merits.

       Having modified the judgment to correct the clerical error counsel identified,

and having reviewed the record, we agree with counsel that this appeal is wholly

frivolous and without merit; we find nothing in the record before us that arguably

might support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.

2006). Accordingly, we grant counsel’s motion to withdraw, affirm the trial court’s

judgment as modified in the continuous sexual abuse case, and affirm the judgment

in the injury to a child case. See Tex. R. App. P. 43.2(a), (b).




                                             /Dennise Garcia/
                                             DENNISE GARCIA
                                             JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

191573F.U05




                                          –3–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

 CHRISTOPHER GERARD                            On Appeal from the 282nd Judicial
 PRUITT, Appellant                             District Court, Dallas County, Texas
                                               Trial Court Cause No. F-1855426-S.
 No. 05-19-01573-CR          V.                Opinion delivered by Justice Garcia.
                                               Justices Schenck and Smith
 THE STATE OF TEXAS, Appellee                  participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED to read that the age of the victim at the time of the offense was
thirteen years old.
As REFORMED, the judgment is AFFIRMED.


Judgment entered October 1, 2021




                                         –4–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHRISTOPHER GERARD                           On Appeal from the 282nd Judicial
PRUITT, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F18-55425.
No. 05-19-01574-CR          V.               Opinion delivered by Justice Garcia.
                                             Justices Schenck and Smith
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered October 1, 2021




                                       –5–